Title: From Benjamin Franklin to Samuel Huntington, 14 May 1781
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,
Passy May 14. 1781.
I did myself the honour of writing to your Excellency pretty fully on the 12th. March, to which I beg leave to refer. Col. Lawrens arriving soon after, we renew’d the Application for more Money. His indefatigable Endeavours have brought the good Dispositions of this Court to a more speedy Determination of making an Addition, than could well have been expected, so soon after the former Grant. As he will have an Opportunity of acquainting you personally with all the Particulars of Importance, a circumstantial Acct of the Transaction from me is unnecessary. I would only mention, that as it is the Practice here to consider early in the Year the probable Expences of the Campaign, and appropriate the Revenues to the several necessary Services, all subsequent and unexpected Demands are extreamly inconvenient and disagreable, as they cannot be answer’d without Difficulty, occasion much Embarrasment, and are sometimes impracticable. If therefore the Congress have not on this Occasion obtained all they wish’d, they will impute it to the right Cause, and not suppose a Want of Good Will in our Friends, who indeed are such most firmly & sincerely. The whole Supply for the current Year now amounts to twenty Millions: But out of this are to be paid, your usual Drafts for Interest Money, those in favour of M. Beaumarchais, and those heretofore drawn on Mr Jay and Mr Lawrence, which I have already either paid or engag’d for, with the Support of your several Ministers &ca &ca which I mention that the Congress may avoid the embarrassing my Successor with Drafts which perhaps he may not have the means in his Hands of honouring.
Besides paying the second Years Salaries of Messrs. Adams and Dana, Jay and Carmichael, I have furnish’d Mr Dana with 1,500£ stg. Credit on Petersburgh, for which Place I suppose he is now on his Way. You will receive from Holland Advices of the late Declaration of that Court, with regard to the English Refusal of its Mediation; and of the Assistance requested by the States General. I hope Mr Dana will find it well disposed towards us.—I have received no Answer yet to my Letters relating to the proposed Mode of lodging Funds here, by supplying the French Fleet and Army.
Having as yet heard nothing of Col. Palfrey, and it being now more than 4 Months since he sail’d, there is great Reason to fear he may be lost. If that should unhappily be the Case, the Congress cannot too soon appoint another Consul, such an Officer being really necessary here. Your Minister Plenipotentiary has hitherto had all that sort of Business upon his Hands, and as I do not now speak for myself I may speak more freely, I think he should be freed from the Burden of such Affairs, from all Concerns in making Contracts for furnishing Supplies, and from all your Bill of Exchange Business, &c &c that he may be more at Liberty to attend to the Duties of his political Funtions.
The Prisoners in England are increasing by the late Practice of sending our People from New-York, and the Refusal of the English Admiralty to exchange any Americans for Englishmen not taken by American armed Vessels. I would mention it for the Consideration of Congress, whether it may not be well to set apart 5 or 600. English Prisoners and refuse them all Exchange in America, but for our Countrymen now confined in England.
Agreable to the Vote of Congress and your Excellency’s Letter of the 4. Jany. I have requested the Assistance of this Court for obtaining the Release of Mr President Lawrens: It does not yet appear that the Thing is practicable. What the present Situation is of that unfortunate Gentleman, may be gather’d from the enclosed Letters.
I hope the Alliance with the Ship Marquis de la Fayette under her Convoy, are by this Time arrived, as they sail’d the 27 of March. I flatter myself that the Supplies of Clothing &ca which they carry, will be found good of the Kind and well bought.
I have by several late Opportunities sent Copies of the Govt. Letters taken in the New-York Packet. Your Excellency will see that they are written in the perfect Persuasion of our submitting speedily, and that the Commissioners are cautioned not to promise too much with regard to the future Constitutions to be given us, as many Changes of the old may be necessary, &ca.— One cannot read those Letters from the American Secretary of State and his under Secretary, Knox, without a variety of Reflexions on the State we should necessarily be in, if obliged to make the Submission they so fondly hope for, but which I trust in God they will never see.
Their Affairs in the East Indies, by the late Accounts, grow worse and worse. And 22 Ships of the Prey they made in the West, are wrench’d out of their Jaws by the Squadron of M. de la Motte Piquet.

I mentioned in a former Letter my Purpose of remaining here for sometime after I should be superseded. I mean it with the Permission of Congress, and on the Supposition of no Orders being sent me to the Contrary: And I hope it will be so understood.—With the greatest Respect, I have the Honour to be, Sir Your Excellency’s most obedient and most humble Servant
B Franklin
 To His Exy. Saml. Huntington Esqr. President of Congress.
 
Notation: Letter. Honble B Franklin May 14. 1781 Read Sept 3.—
